Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 15,  fig. 1, 2, and 4 of Cho (US 2013/0029614) teach a Radio Frequency (RF) switch core comprising: a first RF switch [203] coupled in series between an upstream RF node [210] and a downstream RF node [RX], wherein the first RF switch comprises a first series connected plurality of transistors [203a-203n], further wherein each of the transistors of the first series connected plurality of transistors is configured to receive a first gate control voltage [220] and a first body control voltage [225], further wherein the first body control voltage is produced independently of the first gate control voltage (par. 26 describes a plurality of output drivers outputting the control voltages and fig. 4 and par. 36 describe where each output driver outputs one voltage to a switch); and a second RF switch [202] coupling the downstream RF node to ground. Cho does not explicitly teach where the body bias of the N-channel transistor is positive when the switch is enabled. However, Prabhakar, Ill (US 2014/0197882) teaches wherein the body control voltage is a positive bias voltage for n-type transistors (par. 27 and 32 teach where the body voltage follows the gate voltage and enhances the channel when positive and par. 34 teaches where the body voltage is 2.3V when the gate voltage is 2.5V). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the positive body bias as taught in Prabhakar, III for the purpose of utilizing a suitable and well-known type of body bias for n-type transistors to increase efficiency of the FET (par. 27). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the first body control voltage is produced independently of the first gate control voltage and a positive bias equal to or greater than the first gate control voltage during an ON state of the first RF switch.
Regarding claims 2-9, 11-14, and 16-20, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896